PER CURIAM:
Charles Truncate, appoint counsel for Cedric Levar Brown, has filed a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issue of merit, counsel’s motion to withdraw is GRANTED, and Brown’s conviction and sentence are AFFIRMED.